Case: 11-41365        Document: 00512145276   Page: 1   Date Filed: 02/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                     FILED
                                                                 February 15, 2013
                                    No. 11-41365
                                                                    Lyle W. Cayce
                                                                         Clerk

UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee

v.

ARNOLDO GONZALEZ-GARCIA,

                                             Defendant - Appellant



                    Appeal from the United States District Court
                         for the Southern District of Texas



Before HIGGINBOTHAM, SMITH, and ELROD, Circuit Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:
      In violation of Miranda v. Arizona,1 a federal agent questioned Arnoldo
Gonzalez-Garcia regarding possible drug activity in a nearby house. Gonzalez
confessed that he was guarding marijuana in the residence and requested an
attorney. Agents then sought and obtained his consent to search the house,
entered with his assistance, and discovered the marijuana. We consider whether
the district court erred in denying Gonzalez’s motion to suppress the drugs.




      1
          384 U.S. 436 (1966).
    Case: 11-41365       Document: 00512145276      Page: 2   Date Filed: 02/15/2013

                                    No. 11-41365

                                          I.
      Federal agents suspected that criminal activity was afoot at a house in
McAllen, Texas and began surveilling the residence. Agents observed several
details that they believed to be suggestive of drug activity, including that the
house’s yard was “unkempt,” several vehicles in front of the house had
temporary license plates, and persons at the house stored mini-vans in the
house’s garage while leaving “luxury vehicles” in the driveway.
      Agents later observed a black Mercedes-Benz drive away from the
residence soon after a passenger “put[] . . . what appeared to be luggage” in the
vehicle. Agents followed the Mercedes, which eventually pulled into a Target
parking lot. Its driver made a brief phone call, drove out of the lot, and sped
off—causing the agents to abandon their pursuit.
      Around the same time as the phone call, Gonzalez left the residence. He
walked quickly away from the house, “looking back and forth . . . like he was
nervous.” ICE agent Michael Ramirez drove past Gonzalez, parked, and exited
his pickup truck.2 Ramirez approached Gonzalez and asked whether Gonzalez
was in the country legally. Gonzalez admitted that he was not. Ramirez then
handcuffed him, placed him in the front passenger seat of the truck, and drove
toward the house.
      During the drive, Ramirez began a “conversation” with Gonzalez. Ramirez
asked if Gonzalez “was guarding drugs in [the] house;” Gonzalez responded,
“yes.” Ramirez asked, “[s]o to be clear, there are drugs in that house right now;”
Gonzalez again responded, “yes.” At that time, Gonzalez—sitting, in handcuffs,
in a law-enforcement vehicle—had not received Miranda warnings. The
government concedes that the district court properly suppressed these
statements.




      2
          ICE denotes Immigration and Customs Enforcement.

                                           2
     Case: 11-41365        Document: 00512145276          Page: 3     Date Filed: 02/15/2013

                                        No. 11-41365

       About the same time as Gonzalez’s second “yes,” Ramirez claims to have
said “hold on” and reached for his Miranda rights card. Ramirez decided not to
read Gonzalez his Miranda rights, however, because as he reached for his
Miranda card, Gonzalez requested a lawyer. Soon after the request, case agent
Michael Renaud approached Ramirez’s car window.
       Ramirez informed Renaud that Gonzalez desired counsel. Renaud then
asked Ramirez to inquire whether Gonzalez would consent to a search of the
house. According to Ramirez, the following transpired: Ramirez asked Gonzalez
for consent. Gonzalez did not respond and “looked like he was thinking about it.”
Perhaps a minute later, Ramirez asked again. Gonzalez responded, asking,
“Well, what can you do for me? What’s in it for me?” After Ramirez said he might
advise the prosecutor of Gonzalez’s cooperation, Gonzalez “just kind of looked
like he was deciding, you know, kind of a sigh here or there.” Ramirez again
sought consent; Gonzalez again asked, “What can you do for me?;” and Ramirez
again mentioned advising the prosecutor of Gonzalez’s cooperation.3 A few
seconds later, Ramirez stepped out of the truck and Renaud entered. Minutes
later Ramirez reentered the truck with “the understanding that [Gonzalez] was
still thinking about it.” Ramirez then asked, “Okay, we need to know, Mr.
Gonzalez, will you consent to search the house?” After Gonzalez responded,
“yes,” he signed a consent form that Ramirez had read to him.
       Agent Renaud believed that he and Ramirez spent five to seven minutes
seeking permission to search. He testified at a suppression hearing that
Gonzalez was “not nervous, not afraid, [and] not anxious” when he consented.
After consenting, Gonzalez turned over a key to the house and instructed agents
on how to open the door. A search of the house revealed bundles of
marijuana—about 2,043 kilograms, or roughly two-and-one-quarter tons, in all.


       3
         Ramirez denied telling Gonzalez that “if he didn’t cooperate . . . he was going to be
spending a whole lot of time in jail” or that Ramirez “w[as] going to get into the house. . . one
way or the other.”

                                               3
    Case: 11-41365          Document: 00512145276        Page: 4     Date Filed: 02/15/2013

                                         No. 11-41365

      Gonzalez was charged in a two-count indictment with possession with
intent to distribute a controlled substance4 and conspiracy to do the same.5 He
pleaded not guilty to the conspiracy count and moved to suppress “[a]ny
statements or admissions made by the Defendant at the time of his arrest or
[the] search . . . and anything arising therefrom,” as well as all statements,
testimony, and physical evidence discovered “as a direct result and exploitation
of said arrest and search.”
      The district court held a hearing on the motion to suppress. The court
suppressed Gonzalez’s admissions that he was guarding marijuana in the house.
And while the court concluded that Gonzalez “knowingly and voluntarily” gave
agents consent to search the residence, it left open whether he “[could] legally
give consent after” requesting counsel. The hearing continued a few weeks later,
at which point the court deemed Gonzalez’s consent “constitutionally obtained.”
Immediately thereafter, Gonzalez conditionally pleaded guilty to the possession
count, reserving his right to appeal the partial denial of his motion to suppress.
The district court accepted his plea, and upon the government’s motion,
dismissed the conspiracy charge. After sentencing, Gonzalez timely appealed.


                                                II.
      We review de novo the legal conclusions underlying a district court’s denial
of a motion to suppress.6 We review factual findings for clear error, viewing




      4
          See 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A).
      5
          See id. §§ 846, 841(a)(1), 841(b)(1)(A).
      6
          United States v. Santiago, 410 F.3d 193, 197 (5th Cir. 2005).

                                                 4
     Case: 11-41365         Document: 00512145276          Page: 5      Date Filed: 02/15/2013

                                         No. 11-41365

evidence in the light most favorable to the prevailing party.7 Whether consent
was given voluntarily is a question of fact.8
       It is not entirely clear what defendant intends to argue on appeal. We
perceive two theories blended in his opening and only brief. The first focuses on
a possible Edwards violation: the fruits of the consent search must be
suppressed, the argument goes, because consent was obtained only after the
defendant requested counsel.9 This theory corresponds with the question left
open temporarily by the district court.               The second theory focuses on the
conceded Miranda violation; it reasons that agents used Gonzalez’s unlawfully
obtained statements to obtain his consent, rendering it involuntary. After a brief
exposition of background principles, we consider each theory in turn.


                                               III.
       Our analysis begins with the Fifth Amendment, which proscribes
compelled self-incrimination.10 In Miranda v. Arizona, the Supreme Court set
out several prophylactic measures to combat the “‘inherently compelling
pressures’ of custodial interrogation.”11 These so-called Miranda rights may be
waived “knowingly and intelligently.”12

       7
        Id. (“Where a district court’s denial of a suppression motion is based on live oral
testimony, the clearly erroneous standard is particularly strong because the judge had the
opportunity to observe the demeanor of the witness.”).
       8
           United States v. Solis, 299 F.3d 420, 436 (5th Cir. 2002).
       9
           Edwards v. Arizona, 451 U.S. 477 (1981).
       10
         U.S. CONST. amend. V (“No person . . . shall be compelled in any criminal case to be
a witness against himself.”).
       11
          Maryland v. Shatzer, 130 S. Ct. 1213, 1219 (2010) (quoting Miranda, 384 U.S. at
467). Interrogation need not take place at a police station to be custodial. See Orozco v. Texas,
394 U.S. 324, 327 (1969) (defendant’s bedroom).
       12
         Miranda, 384 U.S. at 475 (citing Johnson v. Zerbst, 304 U.S. 458 (1938)); accord
Shatzer, 130 S.Ct. at 1219; but cf. Berghuis v. Thompkins, 130 S. Ct. 2250, 2262 (2010)
(“Where the prosecution shows that a Miranda warning was given and that it was understood

                                                5
     Case: 11-41365          Document: 00512145276          Page: 6    Date Filed: 02/15/2013

                                          No. 11-41365

       The Court later extended Miranda in Edwards v. Arizona.13 As relevant
here, Edwards provides that “when an accused has invoked his right to have
counsel present during custodial interrogation . . . [he] is not subject to further
interrogation by the authorities until counsel has been made available to him.”14
This “prophylactic” rule is designed to “prevent police from badgering a
defendant into waiving his previously asserted Miranda rights” and protects “a
suspect’s voluntary choice not to speak outside his lawyer’s presence.”15 The
rationale undergirding Edwards is that “once a suspect indicates that ‘he is not
capable of undergoing [custodial] questioning without advice of counsel,’ ‘any
subsequent waiver that has come at the authorities’ behest, and not at the
suspect’s own instigation, is . . . not the purely voluntary choice of the suspect.’”16
       Our inquiry also draws on the Fourth Amendment, which proscribes
unreasonable searches and seizures.17 A warrantless search is per se
unreasonable, subject to certain exceptions.18 The only exception pertinent here
is “a search that is conducted pursuant to consent.”19 Consent to search need
only be given voluntarily; unlike the knowing waiver of Miranda rights,
voluntariness does not “require proof of knowledge of a right to refuse.”20

by the accused, an accused’s uncoerced statement establishes an implied waiver of the right
to remain silent.”).
       13
            451 U.S. 477 (1981).
       14
            Id. at 484–85.
       15
       Montejo v. Louisiana, 556 U.S. 778, 787 (2009) (citation omitted) (internal quotation
marks omitted).
       16
            Shatzer, 130 S.Ct. at 1219 (quoting Arizona v. Roberson, 486 U.S. 675, 681 (1988)).
       17
            U.S. CONST. amend. IV.
       18
         Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973) (citing Katz v. United States, 389
U.S. 347, 357 (1967)).
       19
            Id.
       20
            Id. at 234; see also id. at 248; United States v. Watson, 423 U.S. 411, 424 (1976).

                                                 6
     Case: 11-41365         Document: 00512145276          Page: 7   Date Filed: 02/15/2013

                                            No. 11-41365


                                                A.
       The first question is whether the district court should have suppressed the
seized marijuana as the fruit of an Edwards violation. We have suggested that
a request for consent is not an “interrogation” capable of violating the Edwards
rule.21 The issue need not detain us, however, because even if there was an
Edwards violation, suppression would be inappropriate.
       The critical point here is that Gonzalez seeks only suppression of
marijuana. A violation of the prophylactic Miranda rule does not require
“suppression of the [nontestimonial] physical fruits of the suspect’s unwarned
but voluntary statements.”22 Nor does a violation of Edwards’s “second layer of
prophylaxis.”23 Because the marijuana seized is physical, nontestimonial
evidence, an Edwards violation itself would not justify suppression.24
       Gonzalez’s reliance on United States v. Green is misplaced.25 Green was
convicted “on a charge of felon in possession of firearms in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2).”26 He sought to suppress “evidence of his disclosure



       21
          See United States v. Stevens, 487 F.3d 232, 242, 243 n.3 (5th Cir. 2007); see also
Montejo, 556 U.S. at 795 (explaining that Edwards does not apply to “noninterrogative types
of interactions between the defendant and the State”); cf. United States v. Daughenbaugh, 49
F.3d 171, 174 (5th Cir. 1995) (“A handwriting sample is nontestimonial evidence beyond the
scope of the right against self-incrimination. The bare request for a sample therefore does not
implicate Edwards.”).
       22
        United States v. Patane, 542 U.S. 630, 634 (2004) (plurality opinion); id. at 645
(Kennedy, J., concurring) (“nontestimonial”).
       23
         McNeil v. Wisconsin, 501 U.S. 171, 176 (1991); see United States v. Cannon, 981 F.2d
785, 789 (5th Cir. 1993) (“We have held that the derivative evidence doctrine is not triggered
by an Edwards violation.”); United States v. Cherry, 794 F.2d 201, 208 (5th Cir. 1986).
       24
         We have no occasion to consider the effect of an Edwards violation after formal
proceedings against a defendant have begun.
       25
            272 F.3d 748 (5th Cir. 2001).
       26
            Id. at 749.

                                                 7
     Case: 11-41365        Document: 00512145276          Page: 8     Date Filed: 02/15/2013

                                        No. 11-41365

of the location of two locked cases containing firearms and his unlocking the
combination locks on these cases.”27 We held that there was “no serious question
but that Green’s actions in disclosing the locations and opening the combination
locks of the cases containing firearms were testimonial and communicative in
nature;” they “disclosed Green’s knowledge of the presence of firearms in these
cases and of the means of opening these cases.”28 We did not hold, however, that
the guns discovered were inadmissible. Green concerned only evidence of the
defendant’s testimonial acts and is therefore inapposite.29 Accordingly, we turn
to Gonzalez’s alternative theory.30


                                               B.
       The final issue is whether the conceded Miranda violation renders
involuntary Gonzalez’s subsequent consent to the search. Gonzalez appears to
argue that the government used his unwarned confession to obtain his consent,
making his consent involuntary. No one disputes that if his consent was
involuntarily given, the marijuana must be suppressed.31




       27
            Id. at 752.
       28
            Id. at 753.
       29
            Id. at 752.
       30
            Gonzalez further hints that we should suppress the statement granting consent
pursuant to Edwards and—having suppressed his consent—suppress the contraband
uncovered during a warrantless search. We cannot do so. See Stevens, 487 F.3d at 243 (“The
failure of officials to give Miranda warnings before asking for consent does not prohibit the use
of a defendant's in-custody statements granting consent to a search.”); cf. Cherry, 794 F.2d at
208 (refusing to exclude murder weapon, obtained during consent search, that was fruit of an
Edwards violation).
       31
          Without consent, the warrantless search was unlawful. If the search was unlawful,
the taint of that illegality had not “dissipate[d]” by the time agents found the marijuana. Wong
Sun v. United States, 371 U.S. 471, 487 (1963) (citation omitted) (internal quotation marks
omitted). The government does not argue that discovery of the marijuana was inevitable.

                                               8
     Case: 11-41365         Document: 00512145276        Page: 9     Date Filed: 02/15/2013

                                        No. 11-41365

       Gonzalez appears to argue that consent is coerced whenever police use an
unwarned statement to obtain consent. But a categorical rule is inconsistent
with the multi-factor, holistic approach to assessing voluntariness that this
Court and the Supreme Court have endorsed.32 Gonzalez’s position appears to
be an analog of the “cat out of the bag” theory rejected in Oregon v. Elstad.33 Just
as a confession following an unwarned confession may be voluntary, consent
following an unwarned confession may be voluntary.34 Accordingly, this
argument is without force.35


                                            ***
       The district court found that Gonzalez voluntarily consented to the search
of a house containing marijuana. His consent was not automatically involuntary
merely because his Miranda rights were violated. And even if government
agents violated Edwards when they sought his consent, that Edwards violation
would not suffice to justify suppression of the marijuana. We therefore AFFIRM
the judgment of conviction that is based on the partial denial of Gonzalez’s
motion to suppress.




       32
          See Schneckloth, 412 U.S. at 227 (explaining that voluntariness “is a question of fact
to be determined from the totality of all the circumstances.”); Watson, 423 U.S. at 424
(extending Schneckloth to custodial interrogation); Solis, 299 F.3d at 436 n.21 (describing six
factors). As Gonzalez did not cite, let alone discuss, the factors relevant to a voluntariness
analysis in his opening brief, we will not address them. See United States v. Pompa, 434 F.3d
800, 806 n.4 (citing FED. R. APP. P. 28).
       33
            470 U.S. 298, 302 (1985).
       34
         This is so notwithstanding the pressures inherent in custodial interrogation. See
Patane, 542 U.S. at 634, 635 n.1 (plurality opinion); Elstad, 470 U.S. at 303, 307, 315–16.
       35
        Gonzalez does not argue that exploitation of illegally obtained evidence could affect
whether consent is given voluntarily, and that the district court overlooked that possibility.

                                               9